ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs responds to the court’s November 19, 2007 order and requests that the judgment of the United States Court of Appeals for Veterans Claims (CAVC) in Crider v. Nicholson, 04-484, 2006 WL 952682 (Feb. 1, 2006) be vacated and the matter remanded for further proceedings. Buster B. Crider has not responded.
This case was stayed pending the court’s disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir.2007) and its companion case Simmons v. Nicholson, 487 F.3d 892 (Fed.Cir.2007). In Sanders, this court held that any 38 U.S.C. § 5103(a) error should be presumed prejudicial and the *923Secretary has the burden of rebutting this presumption. Id. at 891.
The Secretary concedes that the only issue raised in this appeal is identical to the issue decided in Sanders and Simmons. Under these circumstances, it is appropriate to vacate the CAVC’s judgment and remand the matter for further proceedings in light of this order.
Accordingly,
IT IS ORDERED THAT:
(1) The judgment of the CAVC is vacated. The case is remanded for further proceedings.
(2) All other motions are deemed moot.
(3) Each side shall bear its own costs.